Petition for Writ of Mandamus Denied and Memorandum Opinion filed 21,
2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed 21, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00228-CV
____________
 
IN RE KEBO CORPORATION, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 10, 2006, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition, relator
asked this court to compel the Honorable Dan Beck, presiding judge of the 155th
Judicial District Court of Waller County, to set aside his ruling denying relator=s motion to dismiss the real party=s action for damages under the
Deceptive Trade Practices Act.
Relator has not established that he is
entitled to mandamus relief. 
Specifically, we have determined that there are disputed issues of fact
which preclude mandamus review.  See
West v. Solito, 563 S.W.2d 240, 245 (Tex.
1978).  Accordingly, we deny relator=s petition for writ of mandamus. 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed March 21, 2006.
Panel consists of
Chief Justice Hedges, Justices Yates and Guzman.